DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 7, 11, 15 have been amended.  Claims 8, 12-13 have been cancelled. The status of claims 7, 9-11, and 14-15 remains pending.

Response to Arguments
3.	Applicant's arguments filed on October 28, 2021 have been fully considered but they are not persuasive.
4.	The Applicant alleged that Park ‘477 fails to teach or suggest the subject matter “wherein, when the bundling is applied, the processor maps the delivery acknowledgement signal to one of a first resource and a second resource based on the number of bits of the delivery acknowledgement signal after the bundling” of claim 8 which has been moved into each of the respective independent claims.
	In response, the Examiner respectfully disagrees because Park clearly teaches the underlined claim limitations under the broadest reasonable interpretation.  In particular, Park ‘477 teaching resource mapping of the HARQ-ACK bits to resource elements, the HARQ-ACK bits after bundling (section 0654-0657, 0741, 750).
	In view of that, the Examiner respectfully submits that Park ‘444 teaches the functionally equivalent of the claim elements.  The rejection is respectfully maintained in light of the amendment to the claims.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 7, 9-11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2019/0199477 A1, Provisional Application No. 62/454,878, filed on Feb. 5, 2017)

	Regarding claim 7 (Currently Amended), Park et al (US 2019/0199477 A1, Provisional Application No. 62/454,878, filed on Feb. 5, 2017) discloses a terminal (fig. 52 the UE 1 that is communicatively coupled to a base station 100, section 1127-1138) comprising: a processor (fig. 52, UE 1 with a processor 40 coupled to memory 50, transmitter 10/receiver 20 and RF antenna 30, section 1127-1138), when an uplink shared channel is used to transmit a delivery acknowledgement signal (HARQ-ACK) (see, the UE that performs UCI (Uplink Control Information) piggyback/HARQ-ACK on the PUSCH, section 0741, 0750) and an uplink data (UL-SCH) (see, the UE transmits on the PUSCH via a PUSCH transmission slot, including data bits on UL data in the PUSCH, 0747, 0755), controls a mapping of the delivery acknowledgement signal based  on whether bundling is applied to the delivery acknowledgement signal  (see, rate-matching on UL data in the PUSCH during the UCI piggyback process for HARQ-ACK and number of bits, section 0741, 0747, 0750, 0755, 0788, noted: the UE performs resource mapping of HARQ-ACK bits to resource elements, section 0908, 0909) and based on a number of bits of the delivery see, bundling being applied in relation to the HARQ-ACK bits (i.e., bit indicator), section 0747, 0750, 0755, 0010-0012, 0510- the UE applies rate-matching or puncturing to  the resources for transmission of the ACK information on the PSCH based on the size of the ACK information);  and a transmitter (fig. 52, see, transmitter 10/RF antenna 30 of the UE 1, section 1127-1138) that transmits the delivery acknowledgement signal (see, HARQ-ACK bits bundled together with other information, section 0750, 0755) and the uplink data (see, the UE transmits UL data on the PUSCH, wherein rate-matching is applied, section 0750, 0755), when the bundling is applied, the processor maps the delivery acknowledgement signal to one of a first resource and a second resource (noted: the UE performs resource mapping of HARQ-ACK bits to resource elements, section 0908, 0909) based on the number of bits of the delivery acknowledgement signal after the bundling (see, the UE applies rate-matching, UCI mapping based on rate-matching with respect to HARQ-ACK bits, and code words, section 0654-0657, noted: the UE reports to the eNodeB, the HARQ-ACK bits after the bundling, section 0750). 
 
	Regarding claim 9, Park ‘477 discloses the terminal according to claim 7, wherein the processor controls the mapping of the delivery acknowledgement signal based on whether a plurality of code words are scheduled by a single downlink control information (see, the UE applies rate-matching, UCI mapping based on rate-matching with respect to HARQ-ACK bits, and code words, section 0654-0657, noted: the UE is configured by eNodeB via higher-layer signaling, the information received by the UE is via DCI, section 0727-0736, 0739, 0788-0789). 
 
	Regarding claim 10, Park ‘477 discloses the terminal according to claim 7, wherein, when the bundling is applied, the processor determines whether to apply puncturing or rate matching on the uplink data based on the number of bits of the delivery acknowledgment signal 
see, the UE applies rate-matching on corresponding HARQ-ACK resources on the PUSCH, section 0636-0637,0650-0652+, 0654-0657, noted: the UE reports after bundling of HARQ-ACK bits  in relation to rate-matching, section 0750, section 0010-0012). 
 
	Regarding claim 11 (Currently Amended), Park ‘477 discloses a radio communication method (see, the UE that performs UCI (Uplink Control Information) piggyback/HARQ-ACK on the PUSCH, section 0741, 0750)  comprising: when an uplink shared channel is used to transmit a delivery acknowledgement signal (HARQ-ACK) (see, the UE that performs UCI (Uplink Control Information) piggyback/HARQ-ACK on the PUSCH, section 0741, 0750) and an uplink data (UL-SCH) see, the UE transmits on the PUSCH via a PUSCH transmission slot, including data bits on UL data in the PUSCH, 0747, 0755), controlling a mapping of the delivery acknowledgement signal (see, rate-matching on UL data in the PUSCH during the UCI piggyback process for HARQ-ACK and number of bits, section 0741, 0747, 0750, 0755, 0788, noted: the UE performs resource mapping of HARQ-ACK bits to resource elements, section 0908, 0909) based on whether bundling is applied to the delivery acknowledgement signal (see, bundling being applied in relation to the HARQ-ACK bits (i.e., bit indicator), section 0747, 0750, 0755) and based on a number of bits of the delivery acknowledgement signal (see, bundling being applied in relation to the HARQ-ACK bits (i.e., bit indicator), section 0747, 0750, 0755);  and transmitting the delivery acknowledgement signal (see, HARQ-ACK bits bundled together with other information, section 0750, 0755) and the uplink data (see, the UE transmits UL data on the PUSCH, wherein rate-matching is applied, section 0750, 0755), and 
when the bundling is applied, mapping the delivery acknowledgement signal to one of a first resource and a second resource (noted: the UE performs resource mapping of HARQ-ACK bits to resource elements, section 0908, 0909) based on the number of bits of the delivery acknowledgement signal after the bundling (see, the UE applies rate-matching, UCI mapping based on rate-matching with respect to HARQ-ACK bits, and code words, section 0654-0657, noted: the UE reports to the eNodeB, the HARQ-ACK bits after the bundling, section 0750). 

 	
	Regarding claim 14, Park ‘477 discloses the terminal according to claim 9, wherein, when the bundling is applied, the processor determines whether to apply puncturing or rate matching on the uplink transport block based on the number of bits of the delivery acknowledgment signal after the bundling (see, the UE applies rate-matching on corresponding HARQ-ACK resources on the PUSCH, section 0636-0637,0650-0652+, 0654-0657, noted: the UE reports after bundling of HARQ-ACK bits  in relation to rate-matching, section 0750). 
	
	Regarding claim 15 (Currently Amended), Park ‘477 discloses a base station (fig. 52, see, base station/eNodeB 100 that is wirelessly coupled to UE 1, the base station includes processor 140 coupled to memory 150, transmitter 110/receiver 120 and RF antenna 130, section 1127-1138, section 0064-0065) comprising: a processor that (fig. 52, see, the base station includes processor 140 coupled to memory 150, transmitter 110/receiver 120 and RF antenna 130, section 1127-1138), when an uplink shared channel is used to receive a delivery acknowledgement signal (HARQ-ACK) (section 0788-0789, 0749-0750-the UE performs PUSCH transmission, including reporting to eNB, the HARQ-ACK bits) and an uplink data (UL-SCH) (see, the UE transmits on the PUSCH via a PUSCH transmission slot, including data bits on UL data in the PUSCH, 0747, 0755), determines the delivery acknowledgement signal whose mapping is controlled based on whether bundling is applied to the delivery acknowledgement signal and based on a number of bits of the section 0788-0789-the HARQ-ACK bits and bundling, including rate-matching are determined based on the eNB’s configurations/parameters/values  (section 0649-0655, 0734-0741-eNB’s instructions to the UE to apply rate matching, puncturing, HARQ-ACK feedback bits) transmitted to the UE, section 0747-0750, 0788-0789, 0792, 0816-0821);  and a receiver (fig. 52, see, receiver 120 of the base station, section 1127-1138) that receives the delivery acknowledgement signal (see, HARQ-ACK bits bundled together with other information, section 0749-0750, 0755) and the uplink data (see, the UE transmits UL data on the PUSCH, wherein rate-matching bundling are applied, section 0750, 0755); and when the bundling is applied, mapping the delivery acknowledgement signal to one of a first resource and a second resource (noted: the UE performs resource mapping of HARQ-ACK bits to resource elements, section 0908, 0909) based on the number of bits of the delivery acknowledgement signal after the bundling (see, the UE applies rate-matching, UCI mapping based on rate-matching with respect to HARQ-ACK bits, and code words, section 0654-0657, noted: the UE reports to the eNodeB, the HARQ-ACK bits after the bundling, section 0750). 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473